DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 23 recites the limitation “a bent-hinge element forming a cavity that, when the side window is in an open position, accepts the side element therein”. The specification nor drawings appear to discuss or show this claim limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 21-22 recites the limitation "the hinge element". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-15, 17-18, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martineau (EP0962346 hereinafter Martineau).

	With regard to claim 11, 
	a side element (12), which at least partially delimits a lateral window opening (cavity of window 14); 
	a transparent side window (14), which is movable relative to the side element (12) between a closed position closing at least a partial region of the window opening (cavity of window 14) and at least one open position opening up the partial region of the window opening (see figure 2A-2B, showing open and closed positions of window 14); 
	a strut (25) of the side structure that extends in a longitudinal direction of the vehicle; and 
	a joint device (24) via which the side window is held on the strut (25) so as to be movable relative to the side element and relative to the strut, 
	wherein the side window (14) is connected to the joint device (24) substantially at a pivot axis (252) via which the side window is movable outward (see figures 2A-2B) in a transverse direction of the vehicle and downward in a vertical direction (see movement of window 14 in figures 2A-2B) of the vehicle from the closed position into the open position

	With regard to claim 12, 
	the side window (14) is held displaceably on the joint device (24) and is thereby displaceable, at least in the open position, in the vertical direction of the vehicle relative to the joint device (24), relative to the strut (25) and relative to the side element (12).

	With regard to claim 13, 
	an outer side of the side window (14) facing outward in the transverse direction of the vehicle at least in the closed position is arranged flush with an outer side of the side element (12) facing outward in the transverse direction of the vehicle, in the closed position (see arrows and cavity left by window 14 in figure 1).

	With regard to claim 14, 
	the side element is transparent (“The glass 14 may be made of glass or of a transparent material or translucent adapted. It can also be made of the same material as the body”, 2nd to last paragraph)

	With regard to claim 15, 
	the side window (14) tapers downward and/or upward in the vertical direction of the vehicle at least in the closed position.

	With regard to claim 17, 
wherein in the closed position, at least a partial region of the side window (14) is overlapped by the side element (12) forward in the longitudinal direction of the vehicle (see annotated figure below of figure 2A in closed position) 

    PNG
    media_image1.png
    475
    409
    media_image1.png
    Greyscale


With regard to claim 18, 
wherein in the closed position, at least a partial region of the side window (14) is overlapped by the side element (12) rearward in the longitudinal direction of the vehicle (see annotated figure below of figure 2A in closed position)

    PNG
    media_image2.png
    457
    348
    media_image2.png
    Greyscale

	With regard to claim 21, as best understood
further comprising: a connecting piece (251) that is displaceably held within the hinge element so as to at least partially extend out of the hinge element and thereby permit further movement of the side window in a vertical direction when the side window is in the open position.

	With regard to claim 22, as best understood
further comprising: a locking device (28) that permits the further movement of the side window in the vertical direction, and prohibits pivoting movement of the side window with respect to the hinge element, when the side window is in the open position.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martineau in view of Miki (JP05185834A hereinafter Miki).
	With regard to claim 16, 
Martineau teaches a square window (14) with rounded edges and does not teach a window (14) that has a trapezoidal shape.
	However Miki teaches a side window (see shape of window in figures 5 and 6) with a trapezoidal shape

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Martineau, to have included a trapezoidal side window because most passenger vehicles have trapezoidal windows thus allowing the invention to appeal to a larger market of automobiles. A trapezoidal side window without any significance to how it impacts the invention, is held as a design choice change in shape. (See MPEP 2144.04 IV B)-

	With regard to claim 19, 
Martineau teaches the side element (12) but does not teach that the side element is movable on a body between a locked position and released position in which the side element opens up the partial region of the door opening

	However, Miki teaches a vehicle door body (35) shown in figures 5 and 6 that when opened will have the side element (12 of Martineau) be movable on a body of the passenger vehicle between a locked (closed) and released (open) position.

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Martineau, to have included a side element be movable on a body of the passenger vehicle because this would allow for more space for the passenger to exit the vehicle when the door is opened.

	With regard to claim 20, Martineau teaches
	at least one side element (12) at least partially delimits a lateral window opening (cavity of window 14), and at least one transparent side window (14), which is movable relative to the side element (12) between a closed position closing at least a partial region of the window opening (cavity of window 14) and at least one open position opening up the partial region of the window opening (see figure 1, showing open and closed positions of window 14), wherein 
	the at least one side element (12) has a strut (25) which extends in a longitudinal direction of the vehicle and on which the side window (14) is held via a joint device (24) so as to be movable relative to the side element (12) and relative to the strut (25) such that the side window (14) is movable outward in a transverse direction of the vehicle and downward in a vertical direction (see movement of window 14 in figures 2A-2B)  of the vehicle from the closed position into the open position.

	Wherein the side window (14) is connected to the joint device (24) substantially at a pivot axis (252) via which the side window is movable outward in the transverse direction of the vehicle and downward in the vertical direction of the vehicle from the closed position into the open position

	Martineau does not teach a side structure
	However, Miki teaches a vehicle door body (35) that when combined with Martineau will have the side element and the side structure be two different elements.
	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Martineau, to have included a side structure because this allows the side element to house the window without having the need to move the window further out over the vehicle body during opening.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Martineau in view of Schmidhuber (US6030024 hereinafter Schmidhuber).

	With regard to claim 23, as best understood, Martineau does not teach that the joint device includes a bent-hinge element forming a cavity

	However, Schmidhuber in figures 3 and 4, teaches a bent-hinge element (5) forming a cavity (area formed by the bend of the bent-hinge element) that accepts a side element (1) for opening a panel (3)
	(Martineau in this combination will have 24 be a bent-hinge element like what is shown in Schmidhuber figures 3 and 4)

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Martineau, to have included a bent-hinge element because this allows for the window panel to further pivot down and below the side element, thus improving the function of opening access to the obstructed area previously blocked by the window panel in the open position. 

	


Response to Arguments
The following rejection was amended to address the newly added claim limitation and changes were made to claim elements to further clarify what the references teach as it relates to the claims. Therefore, many of the arguments raised by the applicant are mute due to the new grounds of rejection
Applicant argues that references do not teach the newly added claims, however as can be seen above the primary reference teaches these newly added claim limitations and arguments from the applicant were made before the rejection was made. 
A 112b rejection has been added to claims 21-22 regarding the claim language “the hinge element” that renders the claim indefinite.
The 112a rejections has been added to newly added claim 23 to address the claim limitation “a bent-hinge element forming a cavity”.
Newly added claim 23 has been rejected under 103 with Martineau in view of newly added reference Schmidhuber (US6030024)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637        

/HIWOT E TEFERA/Examiner, Art Unit 3637